FILED
                            NOT FOR PUBLICATION                             DEC 22 2011

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



THOMAS COOK; et al.,                             No. 10-16750

              Plaintiffs - Appellants,           D.C. No. 2:09-cv-03605-FCD-
                                                 DAD
      v.

CHAMPION SHIPPING AS and
CHAMPION TANKERS AS,                             MEMORANDUM*

              Defendants - Appellees.



                   Appeal from the United States District Court
                       for the Eastern District of California
                  Frank C. Damrell, Jr., District Judge, Presiding

                           Submitted October 14, 2011 **
                             San Francisco, California

Before: THOMAS and MURGUIA, Circuit Judges, and HUFF, District Judge.***

______________________

 *
      This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

**
       The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

***
       The Honorable Marilyn L. Huff, District Judge for the U.S. District Court
for the Southern District of California, sitting by designation.
      Plaintiff Thomas Cook, an American crew member aboard the wooden

sailing vessel Princess Taiping, appeals the district court’s dismissal of his

diversity and maritime action on the basis of forum non conveniens.1 Plaintiff

brought suit against Defendants Champion Shipping AS and Champion Tankers

AS in California, seeking damages for injuries allegedly resulting from a collision

between Champion’s vessel, M/V Champion Express, and Plaintiff’s vessel, the

Taiping, in international waters off the coast of Taiwan.

      The district court first found that Hong Kong was an adequate alternative

forum. Lueck v. Sundstrand Corp., 236 F.3d 1137, 1142 (9th Cir. 2001). Next, the

district court reasonably and thoroughly assessed all of the relevant private and

public interest factors. Id. The district court recognized the great deference given

to an American citizen’s choice of forum, see Piper Aircraft Co. v. Reyno, 454

U.S. 235, 255 (1981), but concluded that the balance of public and private factors

weighed heavily in favor of dismissal. The district court found that material

witnesses and documentary evidence for this dispute are primarily located in

Southeast Asia and that Hong Kong is a centrally-located forum. The district court

      1
         Plaintiffs Jason K. Arnold, Jack L. Durham, John M. Hunter, III, Larz A.
Stewart, and Elizabeth H. Zeiger have notified the Court that they have reached a
settlement with Defendants on all claims and have filed stipulations to dismiss the
appeal with prejudice. Accordingly, the Court will dismiss this appeal as to these
parties pursuant to Federal Rule of Appellate Procedure 42(b) in a separate order.

                                           2
also found that Hong Kong offers a forum in which all claims involving all parties

can be tried in one action.

      Upon review, we conclude that the district court did not clearly abuse its

discretion in either determining that Hong Kong is an adequate alternative forum in

which to adjudicate Plaintiff’s claims, or that the balance of private and public

factors favors dismissal. Consequently, we AFFIRM the order of the district court

dismissing this action.




                                          3